DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 58 recites "steering to control a yaw of distal end 281," yet there is no 281 referenced in the drawing. However, there is reference to a distal end 218, and the examiner will consider the reference number "281" as a typographical error for "218" for examination purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Summers, et al. (US 6345112) (hereinafter "Summers") in view of Brown, et al. (US20160000302) (hereinafter "Brown").
	Regarding claim 1, Summer teaches: a method comprising: receiving, by a medical imaging system having at least one processing device (as shown in Fig. 9), three-dimensional image data of a patient anatomy (Col. 5 line 62-67); filtering the (Col. 5 line 3-5); receiving, at the processing device, input from an operator input device (Col. 4 line 46-52), the input comprising navigational directions for virtual movement within a space defined by the three- dimensional image data(Col. 4 line 46-52); tracking the virtual movement (Col. 4 line 59-61);
	Summer discloses the method above, but fails to disclose generating a first model of the patient anatomy based on the tracked virtual movement.
However in the same field of endeavor, Brown teaches a first model of the patient anatomy based on the tracked virtual movement ([0020])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine to use a model of the patient anatomy based on the tracked virtual movement as taught by Brown with Summer’s tracking process in order to develop systems that enable the development of three-dimensional models of airs or other luminal networks, typically from a series of CT images (see Brown [0007]).

Regarding claim 14, Summer teaches the method above, but fails to disclose identifying a target in the three-dimensional image data; determining a first subset of modeled passageways that permit access to the target; and rendering a first user interface element indicating that a first modeled passageway is included within the first subset of modeled passageways.
However in the same field of endeavor, Brown teaches the method comprising: identifying a target in the three-dimensional image data ([0023]); determining a first ([0021]); and rendering a first user interface element indicating that a first modeled passageway is included within the first subset of modeled passageways ([0050]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of Summer with the elements taught by Brown. The motivation to do so would be to develop systems that enable the development of three-dimensional models of airs or other luminal networks, typically from a series of CT images (see Brown [0007]).

	Regarding claim 28, Summer teaches a system for processing medical images, the system comprising: a memory (as shown in fig. 9 ref #922) storing a set of three-dimensional image data of at least a portion of patient anatomy (Col. 5 line 62-67); a processing device in communication with the memory (as shown in figure 9 ref #921), the processing device configured to execute instructions to perform operations comprising: receiving three-dimensional image data of a patient anatomy (Col. 5 line 62-67); filtering the three-dimensional image data (Col. 5 line 3-5); generating a display of a portion of the three-dimensional image data associated with the patient anatomy (Col. 4 line 42-47); receiving input from an operator input device (Col. 4 line 46-52), the input comprising navigational directions for virtual movement within an image space defined by the portion of the three-dimensional image data (Col. 4 line 46-52); tracking the virtual movement (Col. 4 line 59-61); 
Summer discloses the system above, but fails to disclose generating a first model of the patient anatomy based on the tracked virtual movement.
([0015] [0020])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of Summer with the elements taught by Brown. The motivation to do so would be to develop systems that enable the development of three-dimensional models of airs or other luminal networks, typically from a series of CT images (see Brown [0007]).
	
	Regarding claim 30, Summer further teaches the system above, wherein the operator input device is a three-dimensional input device configured to process operator motion in three dimensions into the model (Col. 4 line 46-52).
	Regarding claim 31, Summer further teaches the system above, wherein the processing device is further configured to execute instructions to perform rendering of a graphical user interface in a display in communication with the processing device (Col. 4 line 33-37. The display would be in communication with the processing unit, as seen in fig. 9).

Claims 2, 13, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 1 and 28 above, and further in view of Sandhu et al., (US20130165854A1), ("hereinafter "Sandhu").

	Regarding claim 2, Summer in view of Brown teaches the method above, and Summer further teaches tracked virtual movement (Col. 4 line 59-61).
	Summer in view of Brown does fail to disclose the first model of the patient anatomy is a line model comprising one or more lines based on the tracked virtual movement. 
	However in the same field of endeavor, Sandhu teaches first model of the patient anatomy is a line model comprising one or more lines based on the tracked virtual movement ([0081]; See annotated fig. 9a as shown below).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Summer in view of Brown with the model interface of Sandhu in order to provide clinicians with multiple different touch-based mechanisms for directing movement of medical devices (see Sandhu [0090]). In addition, the implementation of the interface would improve the efficiency and precision of medical procedures to avoid hurting the patient and allow for a better image for a more accurate diagnosis (see Sandhu [0115]).

    PNG
    media_image1.png
    786
    718
    media_image1.png
    Greyscale


Regarding claim 13, Summer in view of Brown teaches all the claimed limitations except the rendering a first user interface element indicating that a first modeled passageway is excluded from the first subset of modeled passageways.
([0023]); determining a first subset of modeled passageways that permit access to the target ([0021]); and rendering a first user interface element indicating that a first modeled passageway is included within the first subset of modeled passageways ([0050]).
In the same field of endeavor, Sandhu teaches rendering a first user interface element indicating that a first modeled passageway is excluded from the first subset of modeled passageways ([0081]; See annotated fig. 9a as shown above).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Summer in view of Brown with the model interface of Sandhu in order to provide clinicians with multiple different touch-based mechanisms for directing movement of medical devices (see Sandhu [0090]). In addition, the implementation of the interface would improve the efficiency and precision of medical procedures to avoid hurting the patient and allow for a better image for a more accurate diagnosis (see Sandhu [0115]).

Regarding claim 36, Summer in view of Brown teaches all the claimed limitations above, but fails to disclose the operations further comprise receiving a selection of a user interface element from an operator, the selection indicating a virtual navigation input mode or a drawing input mode.
However in the same field of endeavor, Sandhu teaches the operations further comprise receiving a selection of a user interface element from an operator ([0080]), the ([0081]; See reproduced fig. 9a as shown above).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the method of Summer in view of Brown with the model interface of Sandhu in order to provide clinicians with multiple different touch-based mechanisms for directing movement of medical devices (see Sandhu [0090]). In addition, the implementation of the interface would improve the efficiency and precision of medical procedures to avoid hurting the patient and allow for a better image for a more accurate diagnosis (see Sandhu [0115]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 1 above, and further in view of Shahidi (US20070276234A1), (hereinafter “Shahidi”)

Regarding claim 12, Summer in view of Brown teaches all the claim limitations above, but fails to disclose determining a vector extending between a viewpoint of the three-dimensional image data in space and the target; and rendering a user interface element representing the vector on a display displaying a rendering of the three-dimensional image data to provide navigational guidance.
Brown does teach identifying a target in the three-dimensional image data ([0023]).
In the same field of endeavor, Shahidi teaches determining a vector extending between a viewpoint of the three-dimensional image data in space and the target; and (as shown in fig. 3, specifically the left panel showing the vector in the 3D space; [0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the method of Summer in view of Brown with the visual representations of Shahidi, as the guidance provided by the vectors would enhance intraoperative orientation and exposure in endoscopy, which in turn would increase surgical precision and speeds convalescence and thereby reduces costs (see Shahidi [0087]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 1 above, and further in view of Brannan et al., (US20160192987), (hereinafter “Brannan”).

Regarding claim 15, Summer in view of Brown teaches all the claim limitations above, but fails to disclose blocking virtual navigation beyond a location in the three-dimensional image data associated with the rendered first user interface element.
However in the same field of endeavor, Brannan teaches blocking virtual navigation beyond a location in the three-dimensional image data associated with the rendered first user interface element ([0107]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the method of Summer in view of Brown with the blocking .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 28 above, and further in view of Sahay et al., (WO2015148378), (hereinafter “Sahay”).

Regarding claim 29 Summer in view of Brown teaches all the claimed limitations above, but fails to disclose receiving a first input associated with virtual movement in a first perspective of the three- dimensional image data; receiving a second input associated with virtual movement in a second perspective of the three-dimensional image data; and combining the first and second inputs associated with the first and second perspectives to generate the model.
In addition, Summer does teach receiving input from the operator input device (Col. 4 line 46-52).
In the same field of endeavor, Sahay teaches disclose receiving a first input associated with virtual movement in a first perspective of the three- dimensional image data; receiving a second input associated with virtual movement in a second perspective of the three-dimensional image data; and combining the first and second inputs associated with the first and second perspectives to generate the model ([0036])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the method of Summer in view of Brown with the elements of .

Claim 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 28 above, and further in view of Wang et al., (US20160166333A1), (hereinafter “Wang”).

Regarding claim 32, Summer in view of Brown teaches all the claimed limitations above, but fails to disclose the system wherein rendering the graphical user interface comprises rendering the filtered three-dimensional image data from a perspective internal to the three-dimensional image data or from a perspective external to the three-dimensional image data.
However in the same field of endeavor, Wang teaches wherein rendering the graphical user interface comprises rendering the filtered three-dimensional image data from a perspective internal to the three-dimensional image data or from a perspective external to the three-dimensional image data ([0008])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the system provided by Summer in view of Brown with the graphical user interface of Wang. This would allow clinicians to avoid damaging the surrounding anatomical structures and minimize unnecessary tissue trauma (see Wang [0004]). 


However in the same field of endeavor, Want teaches the system above wherein rendering the graphical user interface comprises rendering the filtered three-dimensional image data from a perspective external to the three-dimensional image data ([0008]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the elements of the system provided by Summer in view of Brown with the graphical user interface of Wang. By giving the clinician an improved visualization of the inner and outer anatomy of the patient, the clinician is more likely to avoid damaging the surrounding anatomical structures and minimize unnecessary tissue trauma (see Wang [0004]). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown and Wang as applied to claims 33 above, and further in view of Sandhu.

Regarding claim 34, Summer in view of Brown and Wang teaches all the claimed limitations above, but fails to disclose the system above wherein receiving input from the operator input device comprises receiving one or more drawing inputs from the operator input device, the one or more drawing inputs representing one or more three-
However in the same filed of endeavor, Sandhu teaches the system wherein receiving input from the operator input device comprises receiving one or more drawing inputs from the operator input device, the one or more drawing inputs representing one or more three-dimensional lines drawn on one or more views of the three-dimensional image data by an operator ([0081]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summer in view of Brown and Wang with the model interface of Sandhu in order to provide clinicians with multiple different touch-based mechanisms for directing movement of medical devices (see Sandhu [0090]). In addition, the implementation of the interface would improve the efficiency and precision of medical procedures to avoid hurting the patient and allow for a better image for a more accurate diagnosis (see Sandhu [0115]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 31 above, and further in view of Zeng et al., (US20160061599A1), (hereinafter “Zeng”).

Regarding claim 35, Summer in view of Brown teaches all the claimed limitations above, but fails to disclose the operations further comprise displaying a plurality of filter selections and receiving a selection of at least one of the plurality of filter selections, wherein rendering the graphical user interface comprises rendering a filtered portion of 
However in the same field of endeavor, Zeng teaches the system above wherein the operations further comprise displaying a plurality of filter selections and receiving a selection of at least one of the plurality of filter selections, wherein rendering the graphical user interface comprises rendering a filtered portion of the three-dimensional image data according to the selected at least one of the plurality of filter selections ([0099]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Summer in view of Brown to include the GUI interface of Zeng. This display would thus help the user for adjusting the position of the medical instrument to a desired target (see Zeng [102]).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 31 above, and further in view of Baker, (US20140282216A1), (hereinafter “Baker”).

Regarding Claim 37, Summer in view of Brown teaches all the claimed limitations above, but fails to disclose the operations further comprise displaying a generated pathway and the three-dimensional image data in the display.
However in the same field of endeavor, Baker teaches the operations further comprise displaying a generated pathway and the three-dimensional image data in the display (as shown in # 300 and #296 in fig. 13).


Regarding claim 38, Summer in view of Brown teaches all the claim limitations above, but fails to disclose the system wherein the generated pathway and the three- dimensional image data are displayed simultaneously.
However in the same field of endeavor, Baker teaches the system wherein the generated pathway and the three-dimensional image data are displayed simultaneously. (as shown in # 300 and #296 in fig. 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Summer in view of Brown with the display of Baker. This would allow the system to visually guide the clinician through medical procedures that requires traversing pathways within the body (See Baker [0087]).

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Brown as applied to claims 31 above, and further in view of Brannan et al., (US20160184013A1), (hereinafter “Rooks” in order to avoid confusion, as Rooks is the second inventor listed).

Regarding claim 39, Summer in view of Brown teaches all the claim limitations above, but fails to disclose the system wherein the processing device is configured to 
However in the same field of endeavor, Rooks teaches the processing device is configured to perform the filtering of the three-dimensional image data according to a density value to identify a feature in the received three-dimensional image data ([0049])
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summer in view of Brown with well-known hypodensity analysis of CT scans of the lungs as disclosed in Rooks. This would enhance navigation of extended working channel or catheter in the branched luminal networks of the lung (see Rooks [0002]), as it would allow the enlarged alveoli to be distinguished from tissue and identify their locations in the CT images (See Rooks [0049]).

Regarding claim 40, Summer in view of Brown teaches all the claim limitations above, but fails to disclose the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to different density values to identify different areas of the three-dimensional image data.
However in the same field of endeavor, Rooks teaches the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to different density values to identify different areas of the three-dimensional image data ([0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summer in view of Brown with well-known hypodensity analysis of CT scans of the lungs as disclosed in Rooks. This would enhance navigation of 

Regarding claim 41, Summer in view of Brown teaches all the claim limitations above, but fails to disclose the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to a density value to isolate air from an anatomical feature in the received three-dimensional image data.
However in the same field of endeavor, Rooks teaches the system wherein the processing device is configured to perform the filtering of the three-dimensional image data according to a density value to isolate air from an anatomical feature in the received three-dimensional image data ([0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the system of Summer in view of Brown with well-known hypodensity analysis of CT scans of the lungs as disclosed in Rooks. This would enhance navigation of extended working channel or catheter in the branched luminal networks of the lung (see Rooks [0002]), as it would allow the enlarged alveoli to be distinguished from tissue and identify their locations in the CT images (See Rooks [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952.  The examiner can normally be reached on Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL YIMING FANG/           Examiner, Art Unit 4184                                                                                                                                                                                             
/DIXOMARA VARGAS/           Primary Examiner, Art Unit 2866